167 S.E.2d 545 (1969)
4 N.C. App. 676
STATE of North Carolina
v.
Ralph Winston HITCHCOCK.
No. 6921SC178.
Court of Appeals of North Carolina.
May 28, 1969.
*546 Atty. Gen. Robert Morgan, Asst. Atty. Gen. William W. Melvin, and Staff Atty. T. Buie Costen, Raleigh, for the State.
Badgett & Calaway by Richard G. Badgett, Winston-Salem, for defendant appellant.
MALLARD, Chief Judge.
No exceptions appear in the record, and none were noted or taken by the defendant except under the assignments of error. Such exceptions are ineffectual since an assignment of error must be based on an exception duly noted. Darden v. Bone, 254 N.C. 599, 119 S.E.2d 634; State v. Dilliard, 223 N.C. 446, 27 S.E.2d 85. See also Rule 21 of the Rules of Practice in the Court of Appeals of North Carolina. "It would require a tedious and time-consuming voyage of discovery for us to ascertain upon what the appellant is relying to show error, and our Rules and decisions do not require us to make any such voyage." Barnette v. Woody, 242 N.C. 424, 88 S.E.2d 223. In addition, Rule 19(a) of the Rules of Practice in this Court require that the charge of the trial court be included in the record on appeal in all cases "where there is exception thereto." In the present case, the charge of the trial court is not set forth in the record on appeal as required by the rules. The Attorney General on behalf of the State has made a motion to dismiss this appeal for failure to comply with the rules and the case is subject to such dismissal.
*547 Apart from the foregoing, an appeal itself is an exception to the judgment which presents for review error appearing on the face of the record. London v. London, 271 N.C. 568, 157 S.E.2d 90; State v. Ayscue, 240 N.C. 196, 81 S.E.2d 403; State v. Williams, 235 N.C. 429, 70 S.E.2d 1. We have carefully examined the record proper. The Superior Court had jurisdiction. The warrant charges in proper form a criminal offense. The verdict is in correct form and the sentence imposed is within the limits fixed by statute. In the absence of any prejudicial error of which this Court may or will take notice, the judgment below must be affirmed. State v. Williams, supra.
No error.
BRITT and FRANK M. PARKER, JJ., concur.